                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   KNOXVILLE DIVISION

 RHONDA ASHER,

        Plaintiff,
                                                                CASE NO: 3:20-CV-15-PLR-HGB
 vs.

 NINO’S PIZZERIA AND EATERY, LLC.

       Defendant.
 __________________________________/

                                       CONSENT DECREE

        A Complaint has been filed by Plaintiff for violation of Title III of the Americans with

 Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”). The Complaint seeks injunctive relief

 compelling Defendant, Nino’s Pizzeria and Eatery, LLC to alter its restaurant, to make it readily

 accessible to the Plaintiff and all other persons with disabilities as defined by the ADA.

        The parties hereby agree that this case has been settled and that all issues and controversies

 have been resolved to their mutual satisfaction. The parties request the Court to dismiss this case

 with prejudice and to retain jurisdiction to enforce the terms of their settlement agreement under

 the authority of Kokkonen v. Guardian Life Insurance Company of America, 511 U.S. 375, 381-

 82 (1994).

        The parties and their respective counsel, having consented to the entry of this Decree,

 agreeing that such Decree is appropriate, it is therefore, ORDERED, ADJUDGED, and

 DECREED as follows:




                                                  1

Case 3:20-cv-00015-PLR-HBG Document 19 Filed 07/22/20 Page 1 of 8 PageID #: 40
                                         I. JURISDICTION

        This Court has subject jurisdiction over matter and has personal jurisdiction over the parties

 to this Consent Decree. The parties agree to be bound by the terms of this Consent Decree and not

 to contest its validity in any subsequent proceeding arising from it.

                                         II. DEFINITIONS

        The following definition shall apply in this Consent Decree: “Standards” means 2010 ADA

 Standards consisting of both the Title III Regulations at 28 CFR part 36, subpart D; and the 2004

 ADAAG at 36 CFR part 1191, appendices B and D.

                  III. RESPONSIBILITIES OF DEFENDANT/WORK PLAN

        The Defendant agrees to make the following modifications and alterations, pursuant to the

 2010 ADA Standards consisting of both the Title III Regulations at 28 CFR part 36, subpart D;

 and the 2004 ADAAG at 36 CFR part 1191, appendices B and D (hereinafter referred to

 collectively as the "Standards"), throughout the restaurant that are the subject of this action

 (hereinafter referred to as the “Restaurant ”) as attached hereto as Exhibit 1.

                             IV. RESPONSIBILITY OF PLAINTIFF

        Plaintiff’s representatives shall be provided reasonable access to the Restaurant to verify

 completion of the above referred-to work on a date mutually agreed to by the parties, to the extent

 such verification is necessary following review of the digital photographs documenting completion

 to be provided by Defendant.




                                                   2

Case 3:20-cv-00015-PLR-HBG Document 19 Filed 07/22/20 Page 2 of 8 PageID #: 41
                                         V. COMPLETION

        The Defendant agrees to complete all alterations and modifications to the Facilities

 referenced herein on or before March 1, 2021. The Defendant shall notify Plaintiff upon

 completion of the agreed modifications. Plaintiff shall be provided reasonable access to the Facility

 to verify completion of the above-referenced work. Defendant shall provide digital photographs

 depicting completion of the agreed modifications to potentially obviate the need for a post-

 completion inspection. Upon completion of the modifications contained herein, Defendant shall

 have complied with the ADA at the subject properties.

                           VI. CONSENT DECREE ENFORCEMENT

        If any action or proceeding is commenced with regard to the subject matter of this Decree,

 then the prevailing party in such action or proceeding shall be entitled to have its reasonable

 attorney’s fees and costs incurred in said action or proceeding promptly reimbursed by the non-

 prevailing party.

                                VII. CONTINUING OBLIGATION

        It is the intention of the parties that, if the Facilities are sold or transferred prior to the

 completion of all the obligations set forth herein, any purchaser or successor in interest shall be

 required to undertake all of the obligations as set forth herein.

                                      VIII. PARTIES BOUND

        This Consent Decree shall be binding upon and inure to the benefit of the parties hereto

 and their respective officers, directors, agents, successors and assigns. The parties shall perform

 their obligations under this Consent Decree in good faith.




                                                   3

Case 3:20-cv-00015-PLR-HBG Document 19 Filed 07/22/20 Page 3 of 8 PageID #: 42
                         IX. ADMISSIBILITY OF CONSENT DECREE

        The parties have entered into this Consent Decree with the express understanding that it is

 the product of settlement negotiations. The Court expressly finds that the parties participated in

 these negotiations and have executed this Consent Decree in good faith.

                                       X. WRITTEN NOTICE

          Each notice (“Notice”) provided for under this Consent Decree must comply with the

  requirements of this Section. Each Notice shall be in writing and sent by depositing it with a

  nationally recognized overnight courier service which obtains receipts (such as Federal

  Express or UPS Next Day Air), addressed to the appropriate party (and marked to a particular

  individual’s attention, if so indicated) as hereinafter provided. Each Notice shall be effective

  upon being so deposited, but the time period in which a response to any notice must be given

  or any action taken with respect thereto shall commence to run from the date of receipt of the

  Notice by the addressee thereof, as evidenced by the return receipt. Rejection or other refusal

  by the addressee to accept or the inability to deliver because of a changed address of which no

  Notice was given shall be deemed to be the receipt of the Notice sent. Any party shall have the

  right from time to time to change the address or individual’s attention to which notices to it

  shall be sent by giving to the other party at least ten (10) days prior notice thereof. The parties’

  addresses for providing Notices hereunder shall be as follows:

  Plaintiff:                                  Defendant

  Edward I. Zwilling, Esq.                       Brandon L. Morrow
  Law Office of Edward I. Zwilling, LLC          (Tenn. BPR No. 031242)
  4000 Eagle Point Corporate Dr.                 KRAMER RAYSON LLP
  Birmingham, Alabama, 35242                     800 S. Gay Street, Suite 2500
  Telephone: (205) 822-2701                      Knoxville, TN 37929
  Email:                                         Telephone: (865) 525-5134
  edwardzwilling@zwillinglaw.com                  Email:
                                                  bmorrow@kramer-rayson.com


                                                    4

Case 3:20-cv-00015-PLR-HBG Document 19 Filed 07/22/20 Page 4 of 8 PageID #: 43
        IN WITNESS WHEREOF, the parties have hereunto signed their names on the day and

 year written below.



 s/ Edward I. Zwilling                       s/ Brandon L. Morrow
  Edward I. Zwilling, Esq.                    Brandon L. Morrow
  Schwartz Roller & Zwilling                  (Tenn. BPR No. 031242)
  600 Vestavia Parkway, Suite 251             KRAMER RAYSON LLP
  Birmingham, Alabama, 35216                  800 S. Gay Street, Suite 2500
  Telephone: (205) 822-2701                   Knoxville, TN 37929
  Facsimile: (205) 822-2702                   Telephone: (865) 525-5134
  Email: ezwillingr@szalaw.com                 Email: bmorrow@kramer-rayson.com


 IT IS HEREBY ORDERED:

 1. The settlement terms contained herein are hereby incorporated and made part of this Consent
 Decree.

 2. By consent of the parties, the Court shall retain jurisdiction for the purpose of enforcing the
 terms of this consent decree.

 3. Except as necessary to enforce the terms of this consent decree, this case is hereby dismissed
 with prejudice.

 DONE AND ORDERED in Chambers this 22nd day of July, 2020.



                                        ____________________________________________
                                        CHIEF UNITED STATES DISTRICT JUDGE



 Conformed copies to:
 Counsel of Record




                                                   5

Case 3:20-cv-00015-PLR-HBG Document 19 Filed 07/22/20 Page 5 of 8 PageID #: 44
                                        EXHIBIT 1

       A.   EXTERIOR ISSUES. The subject Restaurant is leased by Defendant and, as such,
            Defendant lacks any control over the exterior issues to remove barriers as
            recommended in Exhibit A. The parties agree that Defendant shall write the
            landlord to provide a courtesy copy of the Jones report attached hereto as Exhibit
            A, to advise of the pending ADA lawsuit against Defendant, and to request the
            landlord remediate the barriers to access with regard to accessible parking and the
            accessible route to enter the subject Restaurant. Defendant shall copy Plaintiff’s
            counsel with such correspondence. In return, should exterior barriers to access not
            be remediated by Defendant’s landlord, Plaintiff reserves the right to proceed on
            those issues with the landlord directly.
       B.   INTERIOR ISSUES. Defendant agrees to make the following modifications to
            the subject Restaurant:
            i.     Entry Door. Defendant shall ensure the entry door threshold is properly
                   beveled to comply with §§303.3 and 404.2.5 of the Standards such that it
                   shall be no higher than ½ inch; however, this modification may be timed to
                   concur with future modifications to provide a level landing at the entry door,
                   at Defendant’s discretion.
            ii.    Accessible Dining Room Tables. The attached Exhibit A documents that
                   existing tables provide the proper height for a wheelchair user in compliance
                   with §902.3 of the Standards. However, the depth of knee and toe clearance
                   provided at existing tables is not documented in Exhibit A. As such,
                   Defendant shall ensure that at least 5% of tables provide clearances set forth
                   in §§306.2, 306.3 and 902.2 of the Standards, and these tables are located
                   on an accessible route to the entry, service counter and public toilet rooms.
            iii.   Check Out Counter. If patrons are required to pay at the check out counter,
                   either when dining in or carrying out, Defendant shall provide an accessible
                   writing surface by provide a folding shelf that is attached to the front of the




                                              6

Case 3:20-cv-00015-PLR-HBG Document 19 Filed 07/22/20 Page 6 of 8 PageID #: 45
                  counter that is 36inches in width and 17 inches deep and mounted at a height
                  of 36 inches above the finished floor.
            iv.   Toilet Rooms. Defendant shall make the following modifications in both
                  the Men’s and Women’s Toilet Rooms, unless indicated for solely one toilet
                  room below:
                  a.     Signage. Defendant shall accessible signage at the toilet rooms so
                         each sign shall be posted on the toilet room entry door with baselines
                         of the tactile characters measuring between 48 and 60 inches above
                         the finished floor to comply with §703 of the Standards.
                  b.     Entry Door Thresholds. The toilet room entry door thresholds shall
                         be modified to comply with §§303.3 and 404.2.5 of the Standards
                         by ensuring they are beveled and no taller than ½ inch.
                  c.     Entry Door Hardware. Defendant shall equip the toilet room entry
                         doors with lever-style hardware that does not require tight grasping,
                         pinching or twisting of the wrist to operate. If an integral locking
                         mechanism is provided, it shall be of a push-button (and not a pinch
                         and twist) design.
                  d.     Grab Bars at Water Closets. Defendant shall provide a 36- inch long
                         rear grab bar and a 42-inch long side grab bar, mounted with their
                         top surfaces between 33 and 36 inches AFF, to comply with §604.5
                         of the Standards.
                  e.     Water Closet Flush Valve in Women’s Toilet Room. Defendant
                         shall ensure that the flush valve on the Women’s water closet faces
                         the open side of the Women’s toilet room to comply with §604.6 of
                         the Standards
                  f.     Toilet Paper Dispensers. Defendant shall relocate toilet dispensers
                         to comply with §604.7 of the Standards so they are between 7 and 9
                         inches in front of the water closet measured to the centerline of the
                         dispenser. The outlet of the dispenser shall be between 15 and 48
                         inches above the finished floor and shall not be located behind grab
                         bars.


                                              7

Case 3:20-cv-00015-PLR-HBG Document 19 Filed 07/22/20 Page 7 of 8 PageID #: 46
                  g.    Paper Towel Dispensers.       The paper towel dispensers shall be
                        located so that the highest operable part is no higher than 48 inches
                        above the floor.
                  h.    Mirrors. The mirrors shall be relocated so that their lowest reflective
                        edges are no higher than 40 inches above the floor. Alternatively,
                        Defendant may provide a full-length mirror in an accessible location
                        in each toilet room and lower existing mirrors to remain as they are.




                                           8

Case 3:20-cv-00015-PLR-HBG Document 19 Filed 07/22/20 Page 8 of 8 PageID #: 47
